Citation Nr: 1812370	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-17 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran had active military service from April 1967 to August 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is required prior to adjudication of the Veteran's bilateral hearing loss and tinnitus claims.

After reviewing the record, the Board finds that a new medical opinion is necessary.  In May 2013, a VA examiner confirmed that the Veteran had bilateral hearing loss for VA purposes but opined that it was less likely than not related to service.  In support of that opinion, she stated that the Veteran had normal hearing sensitivity upon entrance into service and when he separated from service.  However, there is no indication that the audiometric findings from the April 1967 entrance examination or July 1967 separation examination were converted by the examiner.  In accordance with Board policy, for service audiograms conducted between January 1, 1967 and December 31, 1970, data must be considered under both ASA and ISO-ANSI standards unless the audiograms indicate what standard was used.  In this case, the in-service examination reports do not indicate the standard used in providing the audiograms.  Thus, a new opinion is necessary that considers the in-service audiometric findings under both ASA and ISO-ANSI standards.

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to an audiologist for review.  If a new examination is deemed necessary to respond to the below inquiry, one should be scheduled.  The audiologist should consider the April 1967 and July 1967 audiograms under both ASA and ISO-ANSI standards.  Following review of the claims file, the audiologist should respond to the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's current bilateral hearing loss or tinnitus is related to his period of active duty service, to include his conceded in-service acoustic trauma, or that a hearing loss disability or tinnitus manifested within a year of his separation from service?  

Please explain why or why not, keeping in mind that the lack of a diagnosis of hearing loss in service is not, by itself, a sufficient reason to find that there is no nexus to service.  Rather, the salient question is whether any incident of service, including the Veteran's conceded noise exposure, caused a current hearing loss or tinnitus disability even though it may have been initially diagnosed years after his discharge from service.

A discussion of the underlying reasons for any opinion expressed must be included in your report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.  If you cannot provide the requested opinion without resorting to speculation, please expressly indicate this and state why that is so (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

2.  After completing the requested action, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond. Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




